Title: Joint Commission to Negotiate a Treaty of Amity and Commerce with Morocco, 11 March 1785
From: Lee, Richard Henry,Jay, John
To: Adams, John


        
          Duplicate. 
        
        The United States in Congress Assembled.
        
          [11 March 1785]
        
        To all to whom these Presents shall come or be made known send Greeting:
        Whereas We, reposing special Trust and Confidence in the Integrity, Prudence and Ability of our trusty and well beloved The Honorable John Adams, late one of our Ministers Plenipotentiary for negotiating a Peace, and heretofore a Delegate in Congress from the State of Massachusetts, and Chief Justice of the said State, The Honorable Doctor Benjamin Franklin our Minister Plenipotentiary at the Court of Versailles, and late another of our Ministers Plenipotentiary for negotiating a Peace, and The Honorable Thomas Jefferson a Delegate in Congress from the State of Virginia and late Governor of the said State, did by our Commission under the Seal of the United States, and the Signature of our then President bearing date the twelfth Day of May in the Year of our Lord one thousand seven hundred and eighty four, constitute and appoint them the said John Adams, Benjamin Franklin and Thomas Jefferson our Ministers Plenipotentiary giving to them or a Majority of them full Power and Authority for Us and in our name to confer treat and negotiate with the Ambassador, Minister, or Commissioner of his Imperial Majesty the Emperor of Morocco, vested with full and sufficient Powers, of and concerning a Treaty of Amity and Commerce, (as the Case may be) to make and receive Propositions for such Treaty, and to conclude and sign the same, transmitting it to the United States in Congress assembled for their final Ratification.

And whereas it may so happen that the other great and various Affairs which we have committed to the Care and Management of our said Ministers Plenipotentiary, may not admit of their meeting the Minister or Commissioners which his Imperial Majesty the Emperor of Morocco may appoint to treat with them of and concerning such Treaty, at a Time and Place that might otherwise be most convenient; Therefore Know Ye, That we do hereby authorize and empower our said three Ministers Plenipotentiary, and the Majority of them, by writing under their Hands and Seals, to appoint and employ, and at pleasure to remove, such Agent in the said Business as they or the Majority of them may think proper; which said Agent shall have Authority under the Directions and Instructions of our said Ministers, to commence and prosecute negotiations and Conferences for the said Treaty, with such Person or Persons on the Part of his Imperial Majesty the Emperor of Morocco, as to our said Ministers or the Majority of them shall appear proper. Provided always That the Treaty in Question shall be signed by our said Ministers, but that preliminary Articles thereto, may, if previously approved of by our said Ministers or a Majority of them, be signed by the said Agent.—
        In Testimony whereof We have caused the Seal of the United States to be hereunto affixed. Witness His Excellency Richard Henry Lee our President this eleventh Day of March in the Year of our Lord one thousand seven hundred and eighty five, and of the Sovereignty and Independence of the United States of America the Ninth.—
        
          Richard Henry Lee. P.John JayAttest Chas Thomson secy.
        
      